Citation Nr: 0802830	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.	Entitlement to service connection for peripheral vascular 
disease, right lower extremity as secondary to service-
connected diabetes mellitus, type II associated with 
herbicide exposure.  

2.	Entitlement to service connection for peripheral vascular 
disease, left lower extremity as secondary to service-
connected diabetes mellitus, type II associated with 
herbicide exposure.  

3.	Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II 
associated with herbicide exposure.  

4.	Entitlement to service connection for coronary artery 
disease with myocardial infarction and coronary artery bypass 
as secondary to service-connected diabetes mellitus, type II 
associated with herbicide exposure.  

5.	Entitlement to special monthly compensation based on loss 
of use of creative organ as secondary to service-connected 
diabetes mellitus, type II associated with herbicide 
exposure.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  

In February 2006, the veteran testified in a hearing at the 
RO in front of a Decision Review Officer (DRO).  In June 
2007, the veteran testified in front of the undersigned 
Veterans Law Judge in a Travel Board hearing.  The 
transcripts of the hearings are associated with the claims 
file and have been reviewed.

Additional evidence was submitted by the veteran in April 
2007, following certification of the appeal to the Board.  
The veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2007).  The 
additional evidence, which consists of a letter written by 
the veteran, included the names and locations of the 
veteran's private physicians.  This information was already 
of record and was previously considered by the RO.  
Furthermore, the statement does not provide medical evidence 
or opinions and does not have a bearing on the issues on 
appeal.  The Board finds that the evidence is not pertinent 
and referral to the RO for initial review is not required.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The preponderance of the medical evidence shows that 
peripheral vascular disease of the right lower extremity was 
caused or aggravated by diabetes mellitus, type II. 

3.	The preponderance of the medical evidence shows that 
peripheral vascular disease of the left lower extremity was 
caused or aggravated by diabetes mellitus, type II. 

4.	The preponderance of the medical evidence shows that 
hypertension was caused or aggravated by diabetes mellitus, 
type II. 

5.	The preponderance of the medical evidence shows that 
coronary artery disease was caused or aggravated by diabetes 
mellitus, type II. 

6.	The medical evidence does not show that the loss of use of 
a creative organ was caused by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.	Peripheral vascular disease, right lower extremity is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.	Peripheral vascular disease, left lower extremity is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

3.	Hypertension is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.	Coronary artery disease is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

5.	The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met. 38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal regarding the issues of bilateral lower extremity 
peripheral vascular disease, hypertension and coronary artery 
disease as secondary to service-connected diabetes mellitus, 
type II associated with herbicide exposure.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Regarding the veteran's claim for special monthly 
compensation, the Board will address VCAA compliance.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in August 2004 which fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for loss of use and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with this notice in 
March 2006. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and private medical records.  The 
veteran was also afforded hearings in front of a DRO and the 
Board.  The appellant was afforded a VA medical examination 
in October 2004.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The veteran claims service connection on a secondary basis 
for bilateral lower extremity peripheral vascular disease, 
hypertension and coronary artery disease.  The veteran 
asserts that these conditions are secondary to service-
connected diabetes mellitus, type II.  The Board finds that 
the preponderance of the competent medical evidence of record 
shows that secondary service connection is warranted for 
bilateral lower extremity peripheral vascular disease, 
hypertension and coronary artery disease.  

The private medical records clearly diagnose the veteran with 
peripheral vascular disease in the right and left lower 
extremities, hypertension and coronary artery disease.  The 
medical records also show both diagnosis and treatment for 
various complications associated with these disabilities.  
Therefore, the Board finds that the veteran has current 
diagnoses of bilateral lower extremity peripheral vascular 
disease, hypertension and coronary artery disease.  

Various medical opinions from private physicians are included 
in the medical evidence of record.  The Board has reviewed 
all the medical evidence.  In an August 2005 opinion, a chief 
of vascular surgery indicated that the veteran's peripheral 
vascular disease, hypertension and coronary artery disease 
are undoubtedly aggravated by his diabetes.  This physician 
also opined in March 2006 that the bilateral lower extremity 
peripheral vascular disease, hypertension and coronary artery 
disease are at least as likely as not related to diabetes 
type II.  A cardiologist in August 2005 stated that the 
veteran's hypertension, peripheral vascular disease and 
coronary artery disease are clearly directly caused by or 
aggravated by his diabetes.  Another private physician in 
March 2006 stated that a long history of impaired glucose 
tolerance or insulin resistance, leading to diabetes type II, 
would definitely contribute to the development of coronary 
artery disease, atherosclerotic peripheral vascular disease 
and hypertension.  Finally, a private physician in March 2006 
indicated that diabetes dramatically increases a person's 
cardiovascular risk including early vascular disease.  

There was also a VA Compensation and Pension Examination 
conducted in October 2004.  The examiner concluded that the 
veteran's hypertension and coronary artery disease were not 
related to diabetes mellitus type II because the hypertension 
and coronary artery disease preceded the diagnosis of 
diabetes.  The examiner also indicated that the diabetes 
mellitus had less than a 25 percent effect on the peripheral 
vascular disease.  

The Board finds that the preponderance of the evidence weighs 
in favor of secondary service connection.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board may favor the opinion of one 
competent medical expert over that of another, if an adequate 
statement of reasons or bases is furnished.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the private physicians' opinions more 
probative than the VA medical examiner's.  The private 
physicians were involved with the veteran for many years and 
treated him on a regular basis for the disabilities at issue.  
The private physicians had access to past medical records and 
the veteran's medical history.  Their opinions were based on 
the personal examination of the veteran.  The opinions were 
also from a cardiologist and vascular surgeon as opposed to 
the VA examiner, whose specialty was not indicated.  Clearly, 
a cardiologist and vascular surgeon have the knowledge and 
expertise to make a medical opinion regarding etiology of the 
veteran's disabilities.  In contrast, the VA examiner did not 
review the veteran's claims file or his past medical records.  
The veteran was also not treated by the VA examiner or any VA 
facility.  Therefore, the Board affords the private medical 
opinions more probative value.  

The Board finds that, based on the private medical opinions, 
secondary service connection is warranted for bilateral lower 
extremity peripheral vascular disease, hypertension and 
coronary artery disease because several private medical 
opinions show that these conditions are related to diabetes.  
These opinions show that the bilateral lower extremity 
peripheral vascular disease, hypertension and coronary artery 
disease were either caused by or aggravated by diabetes.  The 
VA examiner also concluded that the peripheral vascular 
disease was affected by diabetes.  Regarding the hypertension 
and coronary artery disease, the private opinions outweigh 
the VA opinion.  Therefore, the Board concludes that the 
preponderance of the competent medical evidence is in favor 
of the veteran's claims.  As such, the Board grants service 
connection for bilateral lower extremity peripheral vascular 
disease, hypertension and coronary artery disease secondary 
to service-connected diabetes mellitus, type II.  

SPECIAL MONTHLY COMPENSATION

Special monthly compensation is payable if a veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  In 
this case, the veteran claims that his current loss of use of 
a creative organ is due to his diabetes mellitus, type II.  

The Board has reviewed all the medical evidence of record.  
The only medical evidence regarding erectile dysfunction is 
the October 2004 VA examination.  The VA examiner opined that 
the erectile dysfunction was not related to the veteran's 
diabetes mellitus, type II.  The record is devoid of any 
other medical evidence pertaining to erectile dysfunction.  
The Board concludes that there is no competent medical 
evidence showing that erectile dysfunction is related to 
diabetes or any other service-connected disability.

Therefore, the Board concludes that the preponderance of the 
evidence is against this claim, and the evidence is not in a 
state of relative equipoise because the medical evidence of 
record does not relate the erectile dysfunction to a service-
connected disability.  As such, the benefit-of-the-doubt rule 
does not apply and the veteran's claim for special monthly 
compensation must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peripheral vascular disease, right 
lower extremity as secondary to service-connected diabetes 
mellitus, type II associated with herbicide exposure is 
granted.  

Service connection for peripheral vascular disease, left 
lower extremity as secondary to service-connected diabetes 
mellitus, type II associated with herbicide exposure is 
granted.  

Service connection for hypertension as secondary to service-
connected diabetes mellitus, type II associated with 
herbicide exposure is granted.  

Service connection for coronary artery disease with 
myocardial infarction and coronary artery bypass as secondary 
to service-connected diabetes mellitus, type II associated 
with herbicide exposure is granted. 

Special monthly compensation based on loss of use of creative 
organ as secondary to service-connected diabetes mellitus, 
type II associated with herbicide exposure is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


